Citation Nr: 0729735	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  03-14 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Entitlement to an increased evaluation for service-
connected compression fracture of T-10, T-11, and T-12, with 
secondary nerve root injury, currently evaluated as 10 
percent disabling.  

2.	Service connection for carpal tunnel syndrome of the right 
upper extremity, to include as secondary to compression 
fracture of T-10, T-11, T-12 with secondary nerve root 
injury.  

3.	Service connection for carpal tunnel syndrome of the left 
upper extremity, to include as secondary to compression 
fracture of T-10, T-11, T-12 with secondary nerve root 
injury.  

4.	Service connection for degenerative joint disease of the 
right knee, to include as secondary to compression fracture 
of T-10, T-11, T-12 with secondary nerve root injury.  

5.	Service connection for degenerative joint disease of the 
left knee, to include as secondary to compression fracture of 
T-10, T-11, T-12 with secondary nerve root injury.  

6.	Service connection for degenerative joint disease of the 
right shoulder, to include as secondary to compression 
fracture of T-10, T-11, T-12 with secondary nerve root 
injury.  

7.	Service connection for degenerative joint disease of the 
left shoulder, to include as secondary to compression 
fracture of T-10, T-11, T-12 with secondary nerve root 
injury.  

8.	Service connection for a stomach disorder, to include as 
secondary to compression fracture of T-10, T-11, T-12 with 
secondary nerve root injury.  

9.	Service connection for arthritis of the spine, to include 
as secondary to compression fracture of T-10, T-11, T-12 with 
secondary nerve root injury.  

10.	Service connection for a 
mental disorder (including depression, insomnia, anger, and 
memory loss), to include as secondary to compression fracture 
of T-10, T-11, T-12 with secondary nerve root injury.  


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 



INTRODUCTION

The veteran had active service from February 1961 to March 
1964.      

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.   

The issue of service connection for a mental disorder, and 
issues regarding secondary service connection for the 
orthopedic and stomach disorders addressed in this decision, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.	Forward flexion in the veteran's thoracolumbar spine is 
not greater than 60 degrees.   

2.	The preponderance of the medical evidence of record 
indicates that the veteran's carpal tunnel syndrome of the 
right upper extremity is not related to service.    

3.	The preponderance of the medical evidence of record 
indicates that the veteran's carpal tunnel syndrome of the 
left upper extremity is not related to service.  

4.	The preponderance of the medical evidence of record 
indicates that the veteran's degenerative joint disease of 
the right knee is not related to service.  

5.	The preponderance of the medical evidence of record 
indicates that the veteran's degenerative joint disease of 
the left knee is not related to service.  

6.	The preponderance of the medical evidence of record 
indicates that the veteran's degenerative joint disease of 
the right shoulder is not related to service.  

7.	The preponderance of the medical evidence of record 
indicates that the veteran's degenerative joint disease of 
the left shoulder is not related to service.  

8.	The preponderance of the medical evidence of record 
indicates that the veteran's stomach disorder is not related 
to service.  

9.	The preponderance of the medical evidence of record 
indicates that the veteran's arthritis of the spine is 
related to a service-connected disorder.  


CONCLUSIONS OF LAW

1.	The criteria for a 20 percent disability rating, for the 
service-connected thoracic spine disorder, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5291 (2003), as amended by 67 Fed. Reg. 54345-54349 
(August 22, 2002); 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Diagnostic Codes 
5235-5243 (2007). 

2.	Carpal tunnel syndrome in the right upper extremity was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.	Carpal tunnel syndrome in the left upper extremity was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.	Degenerative joint disease in the right knee was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

5.	Degenerative joint disease in the left knee was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

6.	Degenerative joint disease in the right shoulder was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

7.	Degenerative joint disease in the left shoulder was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

8.	A stomach disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).  

9.	Arthritis in the veteran's spine is proximately due to a 
service-connected disorder.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims an increased rating for his service-
connected back disorder, and claims service connection for 
several other disorders.  In the interest of clarity, the 
Board will initially discuss whether these claims have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claims, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in January 2002 and March 2006.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  VA informed the veteran of the 
elements that comprised his claims and of the evidence needed 
to substantiate the claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VA requested from the 
veteran relevant evidence, or information regarding evidence 
which VA should obtain (the Board also finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  VA 
advised the veteran of the respective duties of the VA and of 
the veteran in obtaining evidence needed to substantiate his 
claims.  And, in January 2002, VA provided notification to 
the veteran prior to the initial adjudication of his claims 
in July 2002.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (VCAA notice must be provided to a claimant before 
the initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the veteran regarding disability 
evaluations and effective dates for the award of VA benefits 
until March 2006, after the initial adjudication of his 
claims.  See Mayfield and Dingess/Hartman, both supra.  

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the untimely notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  As will be further detailed 
below, the Board will grant an increase in the service-
connected back disorder, and will grant service connection 
for arthritis of the spine.  Any notification deficiencies 
with regard to these claims can be cured by the RO when 
effectuating these awards.  The other service connection 
claims will be denied so there will be no prejudice as no 
disability evaluations and effective dates will be assigned 
for those claims.  And, in accordance with Mayfield, the RO 
readjudicated the veteran's claims in February 2007 following 
proper notice.  See Mayfield, 444 F.3d 1328.  Given these 
circumstances, the Board finds that untimely notice here is 
harmless error.  As such, the Board finds that VA satisfied 
VCAA notification requirements here.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  In this matter, the Board finds that VA's duty to 
assist has been satisfied as well.  The RO obtained medical 
records relevant to the appeal.  VA provided the veteran with 
medical examination for his claims.  And VA afforded the 
veteran the opportunity to appear before one or more hearings 
to voice his contentions.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claim for an Increased Rating

Service medical records show that the veteran fractured three 
vertebrae in his thoracic spine while on active duty in 1962.  
In August 1964, VA service connected the veteran for a 
thoracic spine disorder at 10 percent disabling.  In February 
2001, the veteran claimed entitlement to an increased rating.  
The RO denied this claim in a July 2002 rating decision.  The 
veteran appealed this decision and contended that pain and 
limitation of motion in his spine warrants an increased 
evaluation.  For the reasons set forth below, the Board 
partly agrees with the veteran's claim.      

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b).   

During the pendency of this appeal, the rating criteria for 
evaluating spinal injuries were amended, and became effective 
September 26, 2003.  68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  Accordingly, the Board will consider both sets of 
criteria in evaluating the veteran's claim.      

Compensable ratings are authorized for thoracic spine 
disorders such as vertebra fracture and residuals, ankylosis, 
intervertebral disc syndrome, and limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 (2003); 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, and Diagnostic Codes 5235-5243 (2005).  
While there is no evidence of record of vertebra fracture, 
spinal ankylosis, or intervertebral disc syndrome of the 
thoracic spine, the veteran has complained of pain and 
limitation of motion.  Therefore, the Board will address 
those criteria under the rating codes that apply to 
limitation of motion of the thoracic spine.  

As the veteran has already been assigned a 10 percent 
evaluation here, the Board will limit its increased rating 
analysis to those relevant provisions of the Rating Schedule 
that provide for a higher disability evaluation.  

Under the older criteria addressing limitation of motion for 
thoracic spine disorders, a 10 percent evaluation is the 
maximum evaluation allowed.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5291 (2003).  But, under the newer criteria, 
a 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
limited to 30 degrees or less.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, and Diagnostic Codes 5235-5243 (2007).  

In this matter, the evidence shows that a 20 percent rating 
is warranted under the newer criteria as the veteran's 
forward flexion is not greater than 60 degrees.  See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2007).  The medical evidence consists 
of June 2002 and December 2006 VA compensation examinations, 
and VA treatment records.  

VA treatment records dated prior to the June 2002 examination 
indicate no complaints or treatment for the back disorder.  
And VA treatment records dated since the December 2006 
examination report (the December 2006 VA examiner reviewed 
the claims file) do not refer to the veteran's back.  

The June 2002 VA examiner noted the veteran's statement that 
he had normal movement in his spine, but that he experiences 
pain in the thoracic spine.  The veteran also stated that he 
experiences "give way" in his knees.  Nevertheless, this 
examiner noted that a review of the veteran's medical history 
did not reveal any recent information noting treatment for 
the veteran's back.  Moreover, on examination, the examiner 
found normal gait without assistive devices, he found 0 to 70 
degrees flexion with guarding and stated pain of the 
lumbosacral spine with full extension and bilateral 
rotations.  He noted decreased bilateral bending of 0 to 15 
degrees to the left, and 0 to 20 degrees bending to the 
right.  The examiner noted no tenderness to palpation over 
the paravertebral muscles, but mild fasciculations were noted 
over the T12-T-11 area.  And the examiner found no atrophy, 
no radiculopathy, and found the veteran normal 
neurologically.  He diagnosed the veteran with history of 
compression fracture at T-10, T-11, T-12, without 
radiculopathy.  And he noted recent x-ray evidence showing 
stable old fractures.    

But, after reviewing the veteran and the claims file, the 
December 2006 VA examiner found the veteran's range of motion 
limited to such an extent that an increase in evaluation is 
warranted here.  On range of motion testing, the examiner 
found thoracolumbar forward flexion of 0 to 60 degrees with 
pain at 60 degrees.  Based on this evidence alone, a 20 
percent rating is warranted under the newer criteria.  See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2007). 

The examiner also found 20 degrees extension, 30 degrees 
lateral flexion bilaterally, and 30 degrees lateral rotation 
bilaterally.  He noted pain on repetitive use.  He diagnosed 
the veteran with compression fracture of thoracic spine with 
nerve root injury.  This examiner also noted that the veteran 
complained of daily pain in his thoracolumbar spine, but did 
not indicate radiation into his lower extremities.  The 
examiner found the veteran's muscles to be normal without 
spasm or tenderness.  The examiner found the veteran's 
posture to be normal, along with head position, symmetry in 
appearance, and gait type.  The examiner did note scoliosis, 
but found no lordosis, or kyphosis.  And he found the veteran 
intact neurologically.   

Hence, the Board finds a 20 percent rating warranted here.  
The veteran's forward flexion does not exceed 60 degrees.  
But the Board finds a 40 percent rating unwarranted on a 
schedular basis - the veteran's forward flexion exceeds 30 
degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine.  

	Other Considerations 

An increased rating is not warranted here based on an 
extraschedular basis or on 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The record supports the veteran's claim to pain.  But, as the 
examination reports show, the pain is isolated in the center 
of his back, and does not affect most of his motion.  
Moreover, the rating schedule accounts for his pain on motion 
(forward flexion) which begins at 60 degrees.  See 38 C.F.R. 
§ 4.71a.  As such, an increased rating is not due here under 
Deluca, et al.  

The Board finds an extraschedular rating unwarranted here.  
Application of the regular schedular standards is found 
practicable in this matter.  Hence the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In summary, the Board finds an increased rating to 20 percent 
warranted for the veteran's service-connected thoracic spine 
disorder.  But the preponderance of the evidence is against 
an evaluation increase in excess of 20 percent.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (an appellant is presumed to 
be seeking the maximum available benefit even where an 
increase is granted during the appeal period).  The benefit-
of-the-doubt rule does not apply therefore to any claim for 
an additional increase beyond that granted in this decision.  
Any such claim for increase must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.

III.  The Merits of the Claims for Service Connection

In February 2001, the veteran claimed service connection for 
several disorders - right and left carpal tunnel syndrome, 
right and left degenerative joint disease of the knee, right 
and left degenerative joint disease of the shoulder, Gastro 
Esophageal Reflux Disease (a stomach disorder), and an 
arthritis disorder in the spine.  He contends that these 
disorders relate directly to service.  And he contends that 
these disorders relate to his service-connected thoracic 
spine disorder.  

In the July 2002 rating decision on appeal, the RO denied 
each of the veteran's service connection claims.  For the 
reasons set forth below, the Board agrees with that decision 
with two exceptions.  First, the Board finds service 
connection warranted on a secondary basis for arthritis of 
the spine.  Second, the Board finds additional development 
necessary for the veteran's remaining secondary service 
connection claims.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  When a veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  Certain 
conditions, such as hearing loss, will be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Generally, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board will address the veteran's arthritis disorder of 
the spine first.  The Board will then address the remaining 
service connection claims.     

	Arthritis Disorder of the Spine

The veteran claims that he has an arthritis disorder of his 
spine which relates to his service-connected spine disorder.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2007).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

As noted in Part II of this decision, the record clearly 
demonstrates that the veteran has a current spine disorder.  
He has been service connected for a disorder of the thoracic 
spine since August 1964.  The first element is therefore 
established under 38 C.F.R. § 3.310 for this particular 
claim.  

The second element under 38 C.F.R. § 3.310 is established 
here as well.  The medical evidence does not preponderate 
against the veteran's claim that his arthritis relates to his 
service-connected disorder.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (to deny a claim on its merits, the 
evidence must preponderate against the claim).  December 2006 
VA x-rays found the veteran with moderately severe 
osteoarthritic changes, and the December 2006 VA compensation 
examiner stated that, though the veteran's arthritis may 
partly result from the aging process, it is nevertheless also 
likely related to the service-connected spinal disorder.  As 
such, service connection is warranted for arthritis in the 
spine.  See 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102.    

Importantly, the Board notes that the December 2006 VA 
examiner noted arthritis of the thoracic spine, while the 
December 2006 x-rays indicated arthritis in the lumbar spine.  
As the record is not clear as to the location of the 
arthritis, the Board grants the veteran the benefit of the 
doubt, and finds service connection warranted for arthritis 
in the lumbar and thoracic sections of the spine.  See 38 
U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102.    

Carpal Tunnel Syndrome of the Right and Left Upper 
Extremities, Right and Left Degenerative Joint Disease 
of the Knee, Right and Left Degenerative Joint Disease 
of the Shoulder, and a Stomach Disorder

After a review of the record, the Board finds direct service 
connection unwarranted for right and left carpal tunnel 
syndrome, right and left degenerative joint disease of the 
knee, right and left degenerative joint disease of the 
shoulder, and a stomach disorder (the case is remanded below 
to address the issue of secondary service connection for 
these claims).  

The record supports the veteran's claim to having these 
disorders currently.  The December 2006 VA compensation 
examiner found the veteran with current disorders of carpal 
tunnel syndrome, bilateral degenerative joint disease of the 
knees and shoulders, and a stomach disorder diagnosed as 
Gastro Esophageal Reflux Disorder (GERD).  And VA treatment 
records support the veteran's claims to having these 
disorders (the June 2002 VA examiner did not comment on the 
veteran's service connection claims).  The first element of 
Pond is established for these claims therefore.  

As to the second Pond element, the service medical records do 
not mention any disorders related to the veteran's upper 
extremities, knees, or shoulders.  And, though a March 1962 
service medical record notes a stomach disorder, the service 
medical records, to include the veteran's December 1963 
separation report of medical history and the February 1964 
separation report of medical examination, make no reference 
to a chronic stomach disorder.  

Furthermore, the earliest post-service medical evidence of 
record of any of these disorders is found in a VA medical 
record dated in October 1969, over 5 years following the 
veteran's discharge from service in March 1964.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage 
of many years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection).  Specifically, an 
October 1969 VA medical examination report notes that the 
veteran broke his right wrist pursuant to post-service 
civilian employment.  The earliest medical evidence of record 
of any of the other disorders is found in VA treatment 
records dated in January 1996, over 35 years following the 
veteran's discharge from service.  The second element of Pond 
is therefore unestablished here for the claims for service 
connection for disorders of the upper extremities, knees, 
shoulders, and stomach.     

As to the third element of Pond, the record lacks medical 
evidence that relates the veteran's current disorders to 
service.  In fact, the medical evidence indicates his 
disorders are unrelated to service.  The December 2006 
examiner stated that the veteran's knee and shoulder 
disorders did not manifest until five years prior to his 
examination.  He stated that the veteran's knee and shoulder 
disorders were not related to active service.  He stated that 
the knee and shoulder disorders were a result of aging.  And 
he stated that the upper extremity disorders were a result of 
civilian employment, while the stomach disorder was a result 
of medication taken long after service.  The third element of 
Pond is therefore unestablished in the record for any of 
these disorders.    

In sum, the record contains no medical evidence of chronic 
in-service disorders in the upper extremities, knees, 
shoulders, or stomach, contains no medical evidence of the 
development of these disorders within one year of discharge 
from service, contains no medical evidence of a continuity of 
symptomatology indicative of these disorders in the first 
several years following service, and contains no medical 
evidence of a nexus between these disorders and service.  38 
C.F.R. §§ 3.303, 3.307, 3.309.  

As such, service connection, on a direct basis, is 
unwarranted for disorders of the upper extremities, knees, 
shoulders, and stomach.  The benefit-of-the-doubt rule does 
not apply to these claims, and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.  

The Board has closely reviewed and considered the veteran's 
statements in this matter, and the lay statements of record.  
While these statements may be viewed as evidence, the Board 
must also note that laypersons without medical expertise or 
training are not competent to offer medical evidence on 
matters involving diagnosis and etiology.  Therefore, the 
statements alone are insufficient to prove the veteran's 
claims.  Ultimately, a lay statement, however sincerely 
communicated, cannot form a factual basis for granting a 
claim requiring medical determinations.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  


ORDER

1.	A higher disability evaluation of 20 percent, for the 
veteran's service-connected compression fracture of T-10, T-
11, and T-12, with secondary nerve root injury, is granted, 
subject to the laws and regulations controlling the award of 
monetary benefits.  

2.	Service connection for carpal tunnel syndrome of the right 
upper extremity, on a direct basis, is denied.  

3.	Service connection for carpal tunnel syndrome of the left 
upper extremity, on a direct basis, is denied.  

4.	Service connection for degenerative joint disease of the 
right knee, on a direct basis, is denied.  

5.	Service connection for degenerative joint disease of the 
left knee, on a direct basis, is denied.    

6.	Service connection for degenerative joint disease of the 
right shoulder, on a direct basis, is denied.    

7.	Service connection for degenerative joint disease of the 
left shoulder, on a direct basis, is denied.    

8.	Service connection for a stomach disorder, on a direct 
basis, is denied.    

9.	Service connection for arthritic changes in the veteran's 
lumbar and thoracic spine is granted.     


REMAND

The Board finds remand appropriate here for two reasons.

First, VCAA notice regarding secondary service connection 
claims is necessary here.  There is currently no such notice 
in the record.  The veteran has consistently maintained that 
his orthopedic, stomach, and mental disorders relate to his 
service-connected spine disorder.    

Second, VA medical examination and opinion is necessary here 
for the veteran's service connection claim for a mental 
disorder.  

VA treatment records indicate that the veteran has mental 
disorders.  And the December 2006 VA compensation examiner 
partly supported the notion that service relates to these 
disorders by stating that the veteran would need a 
psychiatric evaluation to determine his service connection 
claim for mental disorders.  But the record does not contain 
a VA compensation examination report addressing the veteran's 
service connection claim for mental disorders.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue the veteran a 
new VCAA letter that addresses his 
secondary service connection claims for 
orthopedic, stomach, and mental 
disorders.  

2.  The veteran should be scheduled for 
a VA examination with an appropriate 
specialist in order to determine the 
nature, severity and etiology of any 
current psychiatric disorder.  The 
claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The veteran's 
complaints should be recorded in full.  
 
3.  The examiner should then advance an 
opinion as to the likelihood (likely, as 
likely as not, not likely) that any 
psychiatric disorder relates either to 
service or the veteran's service-
connected thoracic spine disorder.  The 
examiner should provide a complete 
rationale for conclusions reached.   

4.  The RO should then readjudicate the 
issues on appeal.  If the determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental 
Statement of the Case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


